Sedgwick, J.,
dissenting.
It seems to me that the opinion of the majority Is somewhat inconsistent in holding that the administrator had *549no more right to bring the action than he would have to sue upon a note belonging to an entire stranger, and also allowing the heirs to be substituted as plaintiffs as of the commencement of the action. If one who has no interest whatever in a note volunteers to bring an action thereon in his own name as owner, after the action has been appealed to this court and reversed because the plaintiff has no interest therein, can the owner of the note be substituted as plaintiff “as of the date of the commencement of the action,” and so charge the defendant with a large bill of costs which were unlawfully made? It is said in the majority opinion that if the plaintiff had recovered the defendant would still be liable to the heirs. If so, it Was necessary for it to defend, and yet it is charged with the costs so incurred. In Shea v. Massachusetts Benefit Ass’n, 160 Mass. 289, it was held that when the beneficiary named had died before the insured, and the heirs therefore became entitled to the fund, the administrator could maintain an action for the heirs, citing several cases. The Massachusetts cases and cases from other courts holding the same rule are cited by this court with approval in Warner v. Modern Woodmen of America, 67 Neb. 283.
In the syllabus of the majority opinion it is said: “Where one within the class designated, who was named as beneficiary in the certificate of membership in suit, died before the member, such certificate thereby became payable to the legal surviving heirs of such member. And upon the death of such member his certificate of membership did not become an asset of his estate, nor in any manner liable for the payment of his debts.” This is stated as the reason that the administrator cannot maintain the action for the benefit of the heirs.
This court undertook to state the rule for determining in whose name the action should be brought, in these words: “The right of recovery (by the administrator) under the enactment to which we have just alluded would arise alone from the party standing in such relationship .to the deceased as to be entitled to his estate, or a share of *550it, by virtue of heirship. Under this statutory law iu relation to damages the right of any party thereto is dependent upon the degree of kinship to the deceased, which must be such as to confer the right to inherit the estate.” Fitzgerald v. Donoher, 48 Neb. 852. That is, if the right to damages depends upon heirship, the action must be by the administrator. This is because the administrator represents the heirs as well as the creditors in our state. And so, if heirs only can recover, the administrator must bring the action, unless the statute otherwise provides. When the death of a person is caused by a wrongful act of another the party injured may recover damages. Rev. St. 1913, sec. 1428. The damages go directly to the heirs or next of kin, and the creditors have no interest whatever in the matter. This court has uniformly held that such action must be brought in the name of the administrator. The case is exactly the same as the one at bar so far as this point is involved. In the cases reported the courts were generally discussing who was ultimately entitled to the money, and not the technical question of practice which is now being decided. If the administrator was claiming and suing for the money in behalf of the right party— that is, the party ultimately entitled to the money- — the courts held that he could maintain the action; but, if he was claiming the money for the creditors, or for the estate generally, so that the creditors would ultimately get it if necessary to pay their claims, and the money really belonged to the heirs, then the courts held that he could not maintain such an action, and they have not discussed the technical question as to when the administrator could maintain the action in favor of the parties really entitled to the money, and so this decision is a new and leading case upon this point. In the case which we have decided (Warner v. Modern Woodmen of America, 67 Neb. 233) the administrator was claiming that the money belonged to the estate, so that the creditors would get it as against the heirs, and we held that he could not maintain such an action; but we expressly approved those cases which held *551that the administrator conld maintain the action when he was prosecuting it for the benefit of the parties who were really entitled to the money. There are few, if any, cases where any court has decided that the administrator, if he is claiming for the right party, either the heirs or the creditors, whichever is entitled to the money, cannot maintain the action. When the administrator has claimed the money for the wrong party, the courts have discussed the question as to what party is entitled to the money, and then have said that an administrator could not maintain that action, and these are the cases relied upon in the majority opinion. In all similar cases decided by this court the judgment of the district court upon this point was affirmed, and, if it had been necessary, I believe the court would have allowed an action to be brought by either the administrator or the person injured, in order to sustain the judgment and prevent the uselessness of another trial when the parties interested were consenting to the action and it was clear that the proceeds would go to the right party.
I think that the plaintiff did right in bringing this action. The decedent had invested his money in this certificate, and was interested in preserving its validity. His administrator represents him; the certificate was found among the assets of the decedent, and so came into the plaintiff’s care as a part of 'the estate. There were known to be heirs, but it was not known where they were. The administrator should take such steps as were necessary to preserve the validity of the certificate and the investments made by his decedent, and both himself and the sureties on his official bond would be liable for his neglect, if he failed so to do. They would also be liable for the proper disposition of the funds if collected by such suit. Modern law does not require us to enforce an immaterial technicality, thereby causing a great loss to innocent parties. The substitution of one plaintiff for another, who never had any interest in the litigation, after reversal upon appeal, and at the costs of the defendant, is something new, and is a radical departure from the ordinary practice.